ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
URS Energy & Construction, Inc.              )      ASBCA Nos. 61605, 61606, 61607
                                             )
Under Contract No. W9 l 2ER-06-D-0006 et al. )

APPEARANCES FOR THE APPELLANT:                      Nicole J. Owren-Wiest, Esq.
                                                    Elizabeth A. Buehler, Esq.
                                                     Crowell & Moring LLP
                                                     Washington, DC

APPEARANCE FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: May 8, 2019




                                                  '.Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61605, 61606, 61607, Appeals of
URS Energy & Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            l